Title: Pardon for Richard Quince Haskins, 1 March 1806
From: Jefferson, Thomas,Madison, James
To: 


                        
                        Thomas Jefferson, President of the United States of America, To all who shall see these presents,
                            Greeting:—
                        Whereas Richard Quince Haskins, Scriviner, of the Town of Boston in the District of Massachusetts was
                            convicted before the Circuit Court of the United States, for the said District, at its last June term, of certain
                            misdemeanors in relation to the Post Office establishment of the United States, and in violation of a Statute of the
                            United States in that case made & provided, and thereupon was adjudged by the said Court at its next succeeding term to
                            be publickly whipped, twenty stripes, and be imprisoned and kept at hard labor for the space of three years, pay costs of
                            prosecution, and stand committed ’till sentence be performed: Now therefore be it known that I Thomas Jefferson, President
                            of the United States, do hereby for divers good causes and considerations me thereunto moving pardon and remit the
                            whipping aforesaid, the remaining part of the judgment aforesaid to be in no manner affected by this pardon and remission.
                        In Testimony whereof I have hereunto set my hand and caused the Seal of the United States to be affixed to
                            these presents, the first day of March A.D, 1806, and in the Thirtieth year of the Independence of the said States.
                        
                            By the President Th: Jefferson
                            
                            
                            James Madison Secretary of State
                        
                    